Citation Nr: 0528426	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The veteran's claim was remanded for 
additional development in November 2003.  It is again before 
the Board for appellate review.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran originally sought entitlement to service 
connection for a skin disorder, to include as due to 
herbicide exposure in Vietnam, in January 1992.  The veteran 
listed the original issue as skin cancer.  

His service medical records (SMRs) were negative for any 
evidence of any type of skin disorder in service.  The 
veteran had physical examinations in 1969 and 1970.  No 
abnormality of the skin was observed.  Moreover, the veteran 
did not report any type of skin problems on his medical 
history form that he completed in conjunction with his 
physical examinations.

The veteran was afforded a VA general medical examination in 
August 1992.  The veteran claimed that he started to develop 
acne pustules over the shoulder and back in 1972.  He said 
that the pustules gradually appeared over the rest of his 
body but were worse on his upper arm and body.  He was 
diagnosed with acne vulgaris.  He was also afforded a VA 
dermatology examination in August 1992.  The veteran claimed 
that he had received treatment for his condition from the VA 
in Louisville, Kentucky, although no period of time was 
specified.  He alleged that he had chloracne due to his 
exposure to herbicides in Vietnam.  The veteran was diagnosed 
with necrotic excoriations.  The examiner stated that there 
was no chloracne.  

The RO issued a rating decision that denied entitlement to 
service connection for chloracne in October 1992.  The denial 
was based on the fact that there was no evidence to show the 
veteran had chloracne.  

In addition to the VA examination reports discussed, 
additional evidence of record at the time consisted of VA 
hospital summaries for periods of hospitalization in October 
1975 and November 1975, respectively, a VA examination report 
from November 1975, a summary of medical treatment from R. E. 
Jennings, M.D., dated in October 1975, hospital report from 
Owensboro-Daviess County Hospital, dated in August 1975, 
hospital report from Suburban hospital, dated in January 
1980, hospital report from Humana Hospital, dated in February 
1982, treatment records from Polk Correctional Institute for 
the period January 1991 to July 1992, VA outpatient records 
dated in May 1976, and February 1981, and a VA post-traumatic 
stress disorder (PTSD) examination report, dated in August 
1992.

None of the listed records contain any evidence of treatment 
for any type of skin disorder.  There are no complaints from 
the veteran of skin problems, and no observations of any type 
of skin disorder.  The Board does note that the veteran 
alleged that he received treatment for emotional problems 
from VA in Louisville from 1972 to 1979 as part of the 
history he related to the PTSD examiner.  

The veteran submitted a statement to reopen his claim in 
October 1996.  He said that he suffered from a skin disorder 
which caused him to break out, mostly on his upper body.  He 
said that he had to constantly take antibiotics to treat the 
condition.  He said that he felt his problem was the result 
of exposure to defoliants.

The RO received treatment records from the State of Florida, 
Department of Corrections, for the period from November 1990 
to February 1997.  The records contain several diagnoses of 
acne variformis, beginning in August 1994.  The examiner, a 
nurse practitioner, listed the diagnosis as secondary to 
exposure to Agent Orange.  There is no comment or opinion 
provided regarding the assessment.  

The veteran's claim for service connection for a skin 
disorder was denied by the RO in February 1998.  The RO 
determined that no new and material evidence had been 
submitted to reopen a claim of service connection for 
chloracne.  The RO also denied service connection for acne 
variformis.

The veteran submitted his current claim in August 2001.  He 
stated that he was seeking entitlement to service connection 
for chloracne as result of herbicide exposure.

Associated with the claims file are VA outpatient treatment 
records for the period from May 2001 to August 2001.  The 
records include an entry dated August 30, 2001, where the 
veteran was found to have a red rash, with macules and some 
pink macules with red centers.  The assessment was chloracne.  
No basis for the assessment was given.

The Board found that the August 2001 outpatient entry 
constituted new and material evidence to reopen the veteran's 
claim.  The claim was reopened and the case was remanded for 
additional development in November 2003.

Additional VA treatment records for the period from November 
2002 to January 2005 were associated with the claims file.  A 
clinical entry, dated August 16, 2004, noted that the veteran 
had a dermatology clinic appointment but had to cancel it.  
The veteran said that he did not see any private doctors.  He 
felt that he needed more antibiotics for his arm.  The 
examiner said that there were current multiple, round, red 
blotches but no skin ulceration or drainage.  The examiner 
provided an assessment of chloracne with a history of Agent 
Orange exposure.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain disease may found to be service connected on a 
presumptive basis.  Authority for the presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents is found at 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005).  Regulations implementing the statute, 
establishing the circumstances of exposure, and the diseases 
linked to such exposure are found at 38 C.F.R. 
§§ 3.307(a)(6). 3.309(e) (2005).  

The above regulations include chloracne, or other acneform 
disease consistent with chloracne, as a disease that is 
subject to presumptive service connection based on exposure.  
To warrant service connection on a presumptive basis, 
chloracne, or other acneform disease consistent with 
chloracne, must become manifest to a compensable level within 
a year after the last date on which the veteran was exposed 
to an herbicide agent.  38 C.F.R. §§ 3.307(a)(6)(ii); 
3.309(e) (2005).  

In general, a veteran that served on active duty in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975, 
is presumed to have been exposed to herbicide agents unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during his service.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2005).

The evidence of record shows that the veteran served in the 
Republic of Vietnam from April 1967 to February 1968, and 
from April 1969 to July 1969.

In addition to establishing service connection on a 
presumptive basis, a veteran can also establish service 
connection on a direct basis if there is evidence to show a 
nexus between any currently diagnosed chloracne and his 
military service.  See Combee v. Brown, 34 F.3d 1049 (Fed. 
Cir. 1994).  

The evidence of record has established several diagnoses for 
the veteran's skin disorder.  He was diagnosed with necrotic 
excoriations at the time of his August 1992 VA dermatology 
examination, and with acne vulgaris at his August 1992 VA 
general medical examination.  Neither diagnosis was related 
to the veteran's military service.  The Florida Department of 
Corrections medical records show that the veteran was treated 
for a skin condition beginning in 1992.  He was diagnosed 
with acne variformis that was said to be secondary to 
exposure to Agent Orange.  Finally, the veteran was diagnosed 
with chloracne in August 2001 and August 2004 by VA 
physicians.  

A VA examination is required in order to establish a 
definitive diagnosis for the veteran.  Also, to obtain an 
opinion as to whether it is at least as likely as not that 
any current diagnosis of chloracne is related to the 
veteran's military service, to include exposure to 
herbicides.  

In addition, the veteran has alleged treatment at VA 
facilities in the early 1970's as noted in the August 1992 
PTSD examination.  He also said that he had received 
treatment from the VA in Louisville, presumably for a skin 
disorder, at the time of his dermatology examination in 
August 1992.  Further, he claimed that he began to develop 
acne pustules in 1972 at the time of his August 1992 VA 
general medical examination.  In light of this information, 
the veteran should be contacted and requested to specifically 
identify the VA facility that provided the treatment he 
referenced at his VA examinations.  If outstanding VA records 
do exist, they must be obtained and associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the veteran received the Combat 
Infantryman Badge (CIB) for his service in Vietnam as 
reflected on his DA Form 20.  Such an award signifies the 
veteran's participation in combat.  In light of that, 
38 U.S.C.A. § 1154(b) (West 2002) is for consideration in 
adjudicating his claim.

In the case of a veteran who engaged in combat with the enemy 
during a period of war, the Secretary of the VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The RO must consider 38 U.S.C.A. § 1154(b) in any re-
adjudication of the veteran's claim.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his chloracne since 
service.  The RO should obtain records 
from all medical care providers 
identified by the veteran.  Additionally, 
whether the veteran responds or not, the 
RO must obtain all records of treatment 
the veteran received from 1972 to the 
present at the VA Medical Center (VAMC) 
in Louisville, Kentucky, whether these 
records are at the VAMC or in storage. 

2.  The RO should schedule the veteran 
for a VA dermatology examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner is requested to identify any 
and all skin disorders that may be 
present.  If a diagnosis of chloracne is 
made the examiner is requested to provide 
an opinion as to whether it is at least 
as likely as not: 1) that the disorder 
was initially manifested either during 
the veteran's service in the Republic of 
Vietnam or within one year following his 
last period of service there, a period 
from July 1969 to July 1970; and/or 2) 
that the veteran's chloracne is related 
to his military service.  The report of 
examination must include the complete 
rationale for all opinions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand, and if not, 
the RO should take corrective action.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal, 
to include consideration of 38 U.S.C.A. 
§ 1154(b).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, codified at 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

